Name: Commission Decision of 4 November 1993 concerning certain protection measures relating to classical swine fever in Germany and replacing Decision 93/539/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  animal product;  tariff policy;  international trade
 Date Published: 1993-11-05

 Avis juridique important|31993D0566Commission Decision of 4 November 1993 concerning certain protection measures relating to classical swine fever in Germany and replacing Decision 93/539/EEC Official Journal L 273 , 05/11/1993 P. 0060 - 0064COMMISSION DECISION of 4 November 1993 concerning certain protection measures relating to classical swine fever in Germany and replacing Decision 93/539/EEC(93/566/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof, Whereas as a result of outbreaks of classical swine fever in different parts of Germany, the Commission adopted Decision 93/539/EEC of 20 October 1993 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 93/364/EEC (3), as amended by Decision 93/553/EEC (4); Whereas outbreaks of classical swine fever have re-occurred in different parts of Germany; whereas some of the outbreaks have occured in parts with a high density of pigs; Whereas it appears that repeated cases are caused by spread from feral pigs; Whereas in view of the trade in live pigs, fresh pigmeat and certain meat-based products these outbreaks are liable to endanger the herds of other Member States; Whereas, since it is possible to identify geographically limited areas which presents a particular risk, the restrictions on trade can be applied on a regional basis; Whereas in accordance with the provisions of Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (5), las last amended by Decision 93/384/EEC (6), Member States shall ensure that swill for the feeding of pigs must be heat-treated so as to ensure the destruction of the classical swine fever virus; Whereas Germany has taken measures in accordance with Directive 80/217/EEC and, furthermore, has introduced further measures within the affected areas; Whereas, however, in order to prevent the spread of disease to other parts of its territory, it is necessary that Germany should introduce appropriate measures of an equivalent level; Whereas it appears essential to launch an information campaign concerning swill feeding and reinforce measures to eradicate swine fever in feral pigs; Whereas it is necessary to implement national measures, including those given in Annex III, to guarantee the efficient implementation of the Decision; Whereas it is necessary to establish a national well-equipped crisis unit which in cooperation with the veterinary authorities of the Laender shall collect and analyse surveillance data and participate in epidemiological investigations; Whereas the protection measures introduced by Decision 93/539/EEC, the interest of clarity, must be repealed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Germany shall not send to other Member States or to other parts of its territory live pigs coming from those parts of its territory described in Annex I. 2. Germany shall not send to other Member States breeding pigs and production pigs originating from a holding situated in the area outside the area described in Annex I unless the pigs: - come from a holding where no live pigs have been introduced during the 30-day period immediately prior to the dispatch of the pigs in question, - have been subject to a test for antibodies to classical swine fever (HC virus) and found negative; this test shall be carried out in accordance with the provisions of Annex IV, point 1, of Directive 80/217/EEC within 10 days of certification, - have undergone the clinical examination required in Directive 64/432/EEC (7) on the farm of origin at the time of certification, on the day of loading. The examination shall comprise all pigs and related facilities on the holding of origin. The animals shall be identified by eartags at the holding of origin and at any assembly centre so that these can be ascertained and traced back. The means of transport shall carry an official seal. 3. Intra-Community movements of the animals referred to in paragraph 2 shall only be allowed following three days advance notification to the competent authority in the Member State of destination. Article 2 1. Germany shall not send to other Member States and to other parts of its territory fresh pigmeat and pigmeat products obtained from pigs coming from holdings situated in parts of its territory described in Annex I. However, it is possible under veterinary control to send meat and meat products in officially sealed means of transport to a rendering plant situated outside the area described in Annex I and included in a list submitted to the Commission. 2. Meat and meat products coming from the area described in Annex I and obtained from slaughter pigs originating from outside the area described in Annex I may leave the area under veterinary control in officially sealed means of transport. 3. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4 (1) of Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (8). Article 3 During ante-mortem inspection of pigs to be slaughtered, special attention shall be given by Germany to signs and lesions typical for classical swine fever. Article 4 1. The health certificate provided for in Council Directive 64/432/EEC accompanying pigs sent from Germany must be completed by the following: 'Animals in accordance with Commission Decision 93/566/EC of 4 November 1993 concerning certain protection measures relating to classical swine fever in Germany.' 2. Meat consigned from Germany shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words: 'Meat conforming to Commission Decision 93/566/EC of 4 November 1993 concerning certain protection measures relating to classical swine fever in Germany.' 3. Meat products consigned from Germany shall be accompanied by a health certificate referred to in Article 3 (9) (b) (II) of Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (9). The certificate shall bear the following words: 'Products conforming to Commission Decision 93/566/EC of 4 November 1993 concerning certain protection measures relating to classical swine fever in Germany.' Article 5 Germany shall carry out serological screening of pigs kept: (a) in the part of its territory outside the area described in Annex I for antibodies to classical swine fever virus (HC virus) in accordance with the requirements of Annex II, Chapter I; (b) in the area described in Annex I for antibodies of classical swine fever virus (HC virus) in accordance with the requirements of Annex II, Chapter II. The results obtained from the screening programme accompanied by an epidemiological analysis, shall be submitted everay two weeks to the Commission. Article 6 Germany shall ensure that vehicles which have been used for the transport of pigs are cleaned and disinfected after each operation, and shall furnish proof of such disinfection. Article 7 Measures to control and eradicate classical swine fever in feral pigs in the areas listed in Annex III, Chapter I shall include those given in Chapter II of the said Annex. Article 8 Germany shall launch a campaign with a focus on preventing the spread of classical swine fever through the feeding of waste food (swill) to pigs. The campaign should include information on the spread of classical swine fever, disease eradication, the potential trade implications and on ways to ensure safe waste food disposal and should target pig holders and owners of restaurants and similar catering facilities. Article 9 Germany shall establish a national crisis unit which shall carry out the following duties: - collect data on the surveillance activities carried out by Land authorities, - coordinate the measures in cases of emergency aimal health problems and, in particular, the epidemiological investigation of these problems, in conjunction with the Land authorities. The national crisis centre shall have sufficient resources to carry out these duties. In particular: - staff trained in epidemiological investigation, - data handling facilities, - rapid communication links with Land and other authorities. Article 10 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 11 The present decision shall replace Decision 93/539/EEC as amended. Article 12 This Decision shall be reviewed before 22 November 1993 taking into consideration the evolution of the animal disease situation in Germany. Article 13 This Decision is addressed to the Member States. Done at Brussels, 4 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 262, 21. 10. 1993, p. 67. (4) OJ No L 270, 30. 10. 1993, p. 74. (5) OJ No L 47, 21. 2. 1980, p. 11. (6) OJ No L 166, 8. 7. 1993, p. 34. (7) OJ No 121, 29. 7. 1964, p. 1977/64. (8) OJ No L 47, 21. 2. 1980, p. 4. (9) OJ No L 26, 31. 1. 1977, p. 85. ANNEX I 1. In Bundesland Niedersachsen, the Kreise: Stade, Rotenburg, Harburg, Soltau-Fallingbostel, Lueneburg, Emsland, Cloppenburg, Vechta, Diepholz and Osnabrueck. 2. In Bundesland Baden-Wuerttemberg, the Kreise: Ostalbkreis, Schwaebisch Hall, Rems-Murr, Goeppingen and Heidenheim. 3. In Bundesland Bayern, the Kreise, Donau-Ries, Ansbach and Ansbach-Stadt. 4. In Bundesland Rheinland-Pfalz, the Kreise: Germersheim, Suedliche Weinstrasse and the Stadt Landau id Pfalz. 5. In Bundesland Mecklenburg-Vorpommern, the Kreise: Rostock, Rostock Stadt, Ribnitz-Damgarten, Stralsund, Stralsund Stadt, Grimmen, Bad Doberan, Guestrow, Teterow, Malchin, Demmin and Greifswald. ANNEX I 1. In Bundesland Niedersachsen, the Kreise: Stade, Rotenburg, Harburg, Soltau-Fallingbostel, Lueneburg, Emsland, Cloppenburg, Vechta, Diepholz and Osnabrueck. 2. In Bundesland Baden-Wuerttemberg, the Kreise: Ostalbkreis, Schwaebisch Hall, Rems-Murr, Goeppingen and Heidenheim. 3. In Bundesland Bayern, the Kreise, Donau-Ries, Ansbach and Ansbach-Stadt. 4. In Bundesland Rheinland-Pfalz, the Kreise: Germersheim, Suedliche Weinstrasse and the Stadt Landau id Pfalz. 5. In Bundesland Mecklenburg-Vorpommern, the Kreise: Rostock, Rostock Stadt, Ribnitz-Damgarten, Stralsund, Stralsund Stadt, Grimmen, Bad Doberan, Guestrow, Teterow, Malchin, Demmin and Greifswald. ANNEX II SEROLOGICAL SCREENING FOR ANTIBODIES TO CLASSICAL SWINE FEVER (HC VIRUS) CHAPTER I Screening in areas outside the areas described in Annex I. The German authorities shall carry out a serological screening programme which samples the equivalent of 5 % of the national sow and boar populations each year (100 000 samples per annum). The screening programme shall, where possible, make use of serum samples collected during the national programme for the eradication of Aujeszy's disease. It will also concentrate on the herds or animals most likely to be at risk from classical swine fever: - small breeding herds near towns or on farms where sows are fattened for slaughter and may have been fed with swill, - boars used for natural service, particularly boars used on several farms, - herds in areas containing wild boar. - herds in Regieringsbezirke that have recorded classical swine fever outbreaks since 1 January 1993. CHAPTER II Screening in areas described in Annex I. All herds containing breeding animals shall be screened every 60 days. Within each herd sows should be sampled at random. The numbers of sows to be tested shall be as follows: - in small herds (up to 40 sows) a sample of 21 sows, - in larger herds (40 sows or more) a sample of 27 sows. ANNEX III CHAPTER I 1. In Bundesland Niedersachsen, Regierungsbezirk Lueneburg, the Kreise: Harburg, Lueneburg, Soltau-Failingbostel, UElzen. 2. In Bundesland Mecklenburg-Vorpommern, the Kreise: Rostock and Ribnitz-Damgarten. 3. In Bundesland Rheinland-Pfalz, Regierungsbezirk Rheinhessen-Pfalz, the Kreises: Pirmasens, Suedliche Weinstrasse and Germersheim. CHAPTER II 1. Culling and hunting of feral pigs can only be organized with the prior consultation and approval of the competent authority and take place under its control. 2. All feral pigs found dead or shot are subject to laboratory examination for classical swine fever. Following this sampling, the carcase shall be treated as high risk material as defined in Article 3 of Council Directive 90/667/EEC (1). 3. Measures taken to reduce the population of feral pigs shall ensure that possibly infected feral pigs are not dispersed outside the area. 4. Domestic pigs shall be confined in such a way that direct and indirect contact between them and feral pigs is impossible. (1) OJ No L 363, 27. 12. 1990, p. 51.